Citation Nr: 0520120	
Decision Date: 07/22/05    Archive Date: 08/03/05

DOCKET NO.  02-10 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), rated as 10 percent disabling prior 
to July 12, 2004.

2.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), rated as 50 percent disabling from 
July 12, 2004, forward.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1988 to 
June 1992.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona, which denied an increased rating for PTSD, 
originally rated as 10 percent disabling.  

In March 2004, the Board remanded this case for additional 
evidence, which subsequently was accomplished.  In a March 
2005 rating decision, the RO granted an increased rating of 
50 percent for PTSD, effective from July 12, 2004.  However, 
as the veteran's representative expressed dissatisfaction 
with this rating in a July 2005 brief, this claim is still 
before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The Board notes that the veteran submitted a May 2004 
statement that he disagreed with the Board's March 2004 
decision regarding his service connection claim for migraine 
headaches, and his increased rating claim for a right broken 
foot.  As the March 2004 Board decision is final, the Board 
refers these matters to the RO.


FINDINGS OF FACT

1.  Prior to June 21, 2004, the competent medical evidence of 
record shows that the veteran's PTSD is manifested by 
problems with sleep, irritability, anxiety, and mood swings, 
as well as difficulty with anger, and Global Assessment of 
Functioning (GAF) scores ranging from 60 to 75. 

2.  From June 21, 2004, forward, the competent medical 
evidence of record shows that the veteran's PTSD is 
manifested by anxiety attacks; tearfulness and depression; 
poor concentration and memory; poor sleep; difficulty with 
anger both at home and at work; brief periods of 
depersonalization and derealization; blunted affect; impaired 
judgment, insight, memory, and concentration; suicidal and 
homicidal ideation; and a Global Assessment of Functioning 
(GAF) score of 40. 

CONCLUSIONS OF LAW

1.  Prior to June 21, 2004, the criteria for a 30 percent 
evaluation, but no higher, for PTSD have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic Code 9411 
(2004).

2.  From June 21, 2004, forward, the criteria for a 70 
percent evaluation, but no higher, for PTSD have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic Code 9411 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. § 3.159 (2004).

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

Here, the RO notified the veteran of the information and 
evidence necessary to substantiate the claim and the 
respective responsibilities of each party for obtaining and 
submitting evidence by way of an August 2004 VA letter.  The 
veteran was notified of the evidence necessary to 
substantiate an increased rating claim for PTSD.  The RO also 
notified the veteran of the responsibilities of VA and the 
veteran in developing the record.  The RO specified that the 
veteran should submit any evidence in his possession that 
pertains to this claim.

Additionally, in a February 2002 rating decision, July 2002 
statement of the case, and the March 2005 supplemental 
statement of the case, the RO notified the veteran of the 
laws and regulations pertaining to an increased rating claim, 
and provided a detailed explanation why an increased rating 
was not warranted for PTSD under the applicable laws and 
regulations based on the evidence provided.

The notice of VCAA did not predate initial adjudication of 
the claim.  However, the claimant was provided notice which 
was adequate.  Following the notice, the March 2005 
supplemental statement of the case constituted subsequent 
process.  The claimant has not shown how the error was 
prejudicial.  Moreover, the essential fairness of the 
adjudication was not affected.  Mayfield v. Nicholson, No. 
02-1077 (U.S. Vet. App.  April 14, 2005).  The claimant was 
provided VCAA content-complying notice and proper subsequent 
VA process.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II).  

VA also must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  

In the present case, the evidence includes service medical 
records and VA medical records dated from March 2001 to July 
2004.  The Board finds that there are no additional medical 
treatment records necessary to proceed to a decision in this 
case.

In addition, for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  
Here, VA provided VA medical examinations in July 2001 and 
August 2004, and the examiners rendered considered medical 
opinions regarding the pertinent issues in this matter.    

Upon a review of the claims folder, the Board finds that the 
veteran and his representative were notified of the evidence 
and information necessary to substantiate his increased 
rating claim; were notified of the respective 
responsibilities of VA and himself as it pertained to who was 
responsible for obtaining such evidence; and also were 
notified to submit all relevant evidence he had to the RO.  
Additionally, the Board is satisfied that all relevant facts 
have been adequately developed to the extent possible; no 
further assistance to the veteran in developing the facts 
pertinent to the issue of increased ratings is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.


Increased ratings

General 

The RO granted service connection for PTSD in a May 2001 
rating decision, assigning a 10 percent rating.  In June 
2001, the veteran submitted a statement that he should be 
entitled to an increased rating for PTSD because he was 
prescribed medication.  As the veteran did not express 
dissatisfaction or disagreement with the May 2001 rating 
decision, the June 2001 statement is not considered a Notice 
of Disagreement under 38 C.F.R. § 20.201, but rather an 
increased rating claim.  In February 2002, the RO denied the 
veteran's increased rating claim for PTSD.  The veteran 
appealed this decision to the Board, which remanded the case 
in March 2004.  In March 2005, the RO granted an increased 
rating of 50 percent for PTSD, effective July 12, 2004.  As 
the veteran's representative submitted a July 2005 brief 
noting dissatisfaction with this rating, this claim is still 
before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where entitlement to compensation has already been 
established and an increased disability rating is at issue, 
the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

The veteran's PTSD is rated under Diagnostic Code 9411.  38 
C.F.R. § 4.130.  Under Diagnostic Code 9411, a 100 percent 
evaluation is assigned for total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.

A 50 percent evaluation is to be assigned for occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 30 percent rating is to be assigned for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  

A 10 percent rating is to be assigned for occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; symptoms 
controlled by continuous medication.

According to the applicable rating criteria, when evaluating 
a mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of remission 
must be considered. 38 C.F.R. § 4.126(a).  In addition, the 
evaluation must be based on all the evidence of record that 
bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination.  Id.  Further, 
when evaluating the level of disability from a mental 
disorder, the extent of social impairment is considered, but 
the rating cannot be assigned solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b).  

According to the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth edition (DSM IV), a Global Assessment of 
Function (GAF) score reflects the "psychological, social, and 
occupational functioning in a hypothetical continuum of 
mental health-illness." DSM IV, American Psychiatric 
Association (1994), pp.46-47; 38 C.F.R. §§ 4.125(a), 4.130.  
A GAF score of 21-30 indicates that behavior is considerably 
influenced by delusions or hallucinations or serious 
impairment in communication or judgment (e.g., sometimes 
incoherent, acts grossly inappropriately, suicidal 
preoccupation) or inability to function in almost all areas 
(e.g., stays in bed all day; no job, home, or friends).  A 
GAF score of 31-40 is defined as some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood, (e.g., depressed man avoids friends, neglects 
family, and is unable to work; child frequently beats up 
younger children, is defiant at home, and is failing at 
school).  A GAF score of 41-50 indicates serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  A GAF score of 51-60 indicates moderate 
symptoms (e.g., flat effect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  A GAF score of 61-70 is 
defined by some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships.  A GAF score of 
71-80 provides that if symptoms are present, they are 
transient and expectable reactions to psychosocial stressors 
(e.g., difficulty concentrating after family argument); no 
more than slight impairment in social, occupational, or 
school functioning (e.g., temporarily falling behind in 
schoolwork).

Although the GAF score does not fit neatly into the rating 
criteria, the Board is under an obligation to review all the 
evidence of record.  The fact that evidence is not neat does 
not absolve the Board of this duty.  In Carpenter v. Brown, 8 
Vet. App. 240 (1995), the U.S. Court of Appeals for Veterans 
Claims ("Court") recognized the importance of the GAF score 
and the interpretations of the score.


Prior to June 21, 2004

A March 2001 VA clinical note shows complaints of nightmares 
of time in action, mood swings, and inability to control 
anger at times.  The veteran also had short-term memory loss, 
such as misplacing keys and items.  A 1999 neuropsychological 
examination was noted where memory loss was thought to be due 
to variable decreased effort and attention.

An April 2001 VA mental health assessment shows complaints of 
nightmares, mood swings, and difficulty with anger.  The 
veteran reported experiencing nightmares of going across the 
border to Kuwait and people shooting at him.  He also 
reported having difficulty sleeping and sometimes not 
sleeping at all.  He disclosed that in his second year in the 
Marine Corps he overdosed on a bottle of aspirin, and that he 
used to fight a lot in the service; but he denied any 
homicidal ideation.  Upon examination, the veteran was found 
to be alert, oriented, and cooperative.  Grooming and hygiene 
were reportedly good; he was wearing clean, casual clothing.  
He had a dysphoric mood and congruent affect.  He reportedly 
experienced nightmares and intrusive thoughts of Desert 
Storm, increased isolation and irritability, and had short-
term memory and concentration.  His thought process was goal 
directed, and insight and judgment appeared fair at that 
time.  The impression was symptoms of PTSD due to his 
experiences in Desert Storm.

An April 2001 VA mental health functional status report shows 
the veteran had divorced after four years of marriage, and 
that he socializes appropriately with good friends, and 
occasionally speaks with his family.  His GAF score was 60.  
The veteran reportedly maintained full-time employment and 
appeared to have social support systems.

Another April 2001 VA mental health report shows complaints 
of nightmares, mood swings, and irritability.  Over the past 
eight years, the veteran reported experiencing recurrent 
periods of irritability lasting two to three days, difficulty 
sleeping, generalized anxiety, and hopelessness, which are 
interspersed with periods of productivity and euthymia.  The 
veteran reported that he consumes four to five beers a day in 
an attempt to reduce his anxiety and irritability, and has 
consumed this amount of alcohol nearly daily for the past 
eight years.  He denied psychotic symptoms, symptoms of panic 
disorder, and frank manic symptoms.  He also denied 
suicidality now, but reported one suicide attempt in 1988 
(overdose on aspirin).  The veteran has never taken any 
psychotropic medications, nor has he ever been hospitalized 
for psychiatric reasons.  He reported seeing a counselor for 
"depression" for a six month to one year period of time.  
Mental status examination showed the veteran was alert and 
oriented times three.  He had good eye contact and was well-
groomed.  He was resistant at first to provide history, but 
became more cooperative as the interview progressed.  His 
speech was at a normal volume, rate, and production, and was 
coherent, logical, and goal directed.  He had no looseness of 
associations, no flight of ideas, no auditory or visual 
hallucinations, no delusions, no ideas of reference, and no 
paranoid ideation.  His mood was "on edge" and his affect 
was a bit blunted.  He had no suicidal or homicidal ideation, 
and had good response with medication over the past two 
weeks.  There was no psychosis, or danger to self or others.  
The assessment was depressive disorder, rule out dysthymia, 
and rule out major depressive disorder.  His GAF score was 
68.

A May 2001 VA mental health report shows the veteran was 
prescribed medication for dysthymia and elements of PTSD, and 
that on his down days he reported irritability, initial 
insomnia, and nightmares.  The examiner noted that the 
symptoms could be responsive to medication and described the 
veteran's affect as variable/bright without overt anxiety or 
dysphoria.

On a July 2001 VA examination report the veteran reported 
that soon after returning from Desert Storm, he began having 
nightmares of his experiences crossing Kuwait and being under 
heavy fire.  These were initially accompanied by night 
sweats, intrusive thoughts, and sleep loss.  His prescription 
medication had reportedly resolved some of his symptoms; his 
sleep had returned to almost normal conditions;  he was less 
irritable; and he had less frequent flashbacks and night 
sweats.  Appetite was not impaired.  He, however, still had a 
startle response to loud noises, avoided having anything to 
do with guns, and was extremely anxious when flying.  He also 
reported an overdose on aspirin in 1990 while still in the 
Marines.  The veteran reported that he is currently involved 
in a two-year long relationship he is satisfied with, that he 
had previously been married for four years, and that his 
leisure activities include going to the gym every day.  His 
mood was described as euthymic and his affect appropriate.  
Speech had a normal rhythm and volume.  His thought process 
was logical and goal-directed.  He was well-dressed, well-
groomed, and on time for his appointment.  He had no signs of 
psychotic functioning; and cognitive functions, judgment, and 
reasoning appeared intact by interview.  The diagnostic 
impression was PTSD, treated, moderately improved.  His GAF 
score was 75.

Examining the evidence during this time period, the veteran 
had problems with sleep, irritability, anxiety, and mood 
swings, as well as difficulty with anger.  He was able to 
maintain a full time job and a two-year relationship and 
socialize with friends.  GAF scores ranged from 60 to 75.  

Resolving doubt in favor of the veteran, and in view of his 
treatment and continuing symptomatology, the Board finds that 
the foregoing findings are commensurate with the assignment 
of a 30 percent disability evaluation under Diagnostic Code 
9411.  The evidence therefore supports the award of a 30 
percent evaluation during this time period.

While the evidence supports a 30 percent disability rating, 
the criteria for a 50 percent rating are not met.  Again, the 
veteran was able to maintain a full time job and a two-year 
relationship and socialize with friends.  Upon examination, 
his thought process was goal directed, and insight and 
judgment appeared fair.  Speech was normal, and there were no 
complaints of any panic attacks.  Affect was also 
appropriate.  Therefore, a disability rating in excess of 30 
percent is not warranted.  


From June 21, 2004, forward

A June 21, 2004 VA mental health report shows complaints of 
nightmares, sleep disruption, anxiety, and some depression.  
He had received VA psychiatric treatment in 2001, with no 
follow-up.  He reportedly lives with his wife and two sons, 
ages seven and nine, and has limited contact with the rest of 
his family, few friends, and no interests.  Mental status 
examination showed that the veteran was casually dressed; his 
speech was normal, and affect appropriate; and judgment and 
insight were adequate.  He denied violent ideas and was 
oriented times three.

A June 2004 VA psychiatric note shows complaints of 
nightmares, fragmented sleep, irritability, flashbacks 
triggered by numerous sensory stimuli, avoidance of social 
situations, or anything that might remind him of the Iraq 
war, and worsening of symptoms with current conflict.  He 
also reported symptoms of depression, anhedonia, low mood 
daily "like I basically am just here-that's all, just 
here," and increasing episodes of tearfulness.  He reported 
passive suicidal ideation without any intent or plan, and 
that he contracts for safety.  He denied any homicidal 
ideation or psychosis, and had no cluster of symptoms 
consistent with mania.  Upon examination, the veteran was 
reported to be quiet and guarded, dressed in casual attire 
and well-groomed.  He looked down and his psychometer was 
slowed.  He had occasional fidgetiness of legs when speaking, 
was cooperative passively, and became tearful during the 
examination.  He was well-developed and well-nourished.  His 
wife was present and there was normal interaction between 
them, although minimal.  His mood was "just here" and 
affect was blunted versus restricted.  His speech was 
monotone, and the examiner noted, "paucity."  He was 
without suicidal ideation, homicidal ideation, psychosis, and 
had contract for safety.  Passive suicidal ideation was 
noted, none currently.  Thought process was organized and 
insight and judgment were adequate.  The impression was major 
depressive disorder, recurrent; moderate combat related PTSD; 
and mild to moderate marital problems caused by depressive 
disorder and PTSD.  His GAF score was 56-60.  Treatment 
options such as medication and therapy were discussed.

A July 2004 VA mental health initial assessment shows the 
veteran reported that his first overdose attempt was in 1990 
in service by taking a bottle of aspirin and that he was 
treated with the Heimlich.  After serving in the Gulf War, he 
reportedly drove his car into a ravine and was hospitalized; 
the car was totaled.  The veteran claimed that this was an 
attempt on his life.  He reportedly was in jail for two days 
twice for fighting, and was on probation for a year.  He is 
currently married to a woman with two children from a 
previous marriage.  He reported that his family is his main 
support and that he is a loner.  He is self-employed as a 
cosmetologist and owns his own business and his own home.  He 
drinks for leisure, watches movies, and lifts weights in the 
morning.  Mental status examination revealed that the veteran 
was alert and attentive, and oriented times three.  He was 
cooperative and his grooming was appropriate.  He had normal 
speech rate and rhythm and his language was intact.  His mood 
was depressed.  He had no hallucinations or illusions, and 
his thought-process and association was normal and coherent.  
He also had no unusual thought content, or suicidal, or 
violent ideation.  His insight and judgment were good, and 
his memory was intact.  He had an average fund of knowledge 
with no significant risk of danger to self.  His suicide risk 
checklist included history of violence, history of 
impulsivity, and history of substance abuse.  Protective 
factors included evidence of accessible and positively 
motivated social supports; therapeutic alliance with a mental 
health professional; children dependent on the veteran for 
primary care; and future oriented plans and commitments.  The 
homicide/violence checklist included homicidal/violent 
ideation, history of violence, history of impulsivity, and 
history of substance abuse.  It was noted that his last GAF 
score was 60.

A July 2004 VA mental health psychiatric assessment shows the 
veteran was seen with his wife to establish clinical 
treatment for PTSD.  The veteran reportedly was worried about 
how much time ongoing therapy would take up, as he worked 50 
hours a week as a barber and attended school for 10 hours per 
week, in addition to doing homework and helping care for his 
seven-year old and nine-year old step sons.  The veteran 
denied any manic, obsessive-compulsive, or psychotic 
symptoms.  He stated that he has been unable to handle the 
side effects from his anti-depressant medication, such as 
nausea.  Mental status examination showed the veteran was 
neatly dressed and groomed, cooperative, slightly irritable, 
and had good eye contact.  His speech was of a normal rate, 
volume, and tone.  His mood was "low," and his affect was 
irritable and dysphoric.  He had a restricted range and 
congruent and organized thought process.  He had no suicidal 
ideation, intent or plan, no homicidal ideation, and no 
hallucinations or delusions.  His insight and judgment was 
adequate.  He had nightmares and flashbacks.  The provisional 
diagnoses included PTSD from military combat trauma; 
depressive disorder; limited social support; and chronic 
mental illness.  His GAF score was 49.  The assessment 
overview was that the veteran had classic re-experiencing 
symptoms from military trauma and was compensating by using 
alcohol and marijuana.  He was somewhat reluctant to try 
medications, but was agreeable for now.  He agreed that he 
needed substance abuse counseling and that he might benefit 
from a co-occurring disorders program.  He was found to be 
stable for outpatient treatment, and was prescribed a new 
antidepressant.  He also was encouraged to go to therapy and 
to avoid stressors and triggers.  

An August 2004 VA examination report shows complaints of 
having a lot more trouble with anger, and his medication 
being unhelpful.  He was not receiving any psychotherapy.  
Symptoms described by the veteran or observed during the 
interview include anxiety attacks in which he becomes 
"fidgety" and tearful, poor concentration and memory, 
hypervigilance, including checking locks around his house and 
checking the perimeter, night sweats, poor sleep, suicidal 
ideation, and combat nightmares almost every night.  The 
veteran also has migraine headaches and trouble with 
handwriting and rapid blinking of his eyes when he becomes 
especially stressed.  He has flashbacks both at home and at 
work, which have increased in frequency.  Prior to about two 
years ago, he did not have any flashbacks, now he has two to 
three flashbacks per week.  He especially has difficulty with 
anger, which occurs both at home and at work, and daily 
intrusive thoughts of combat.  He avoids news about Iraq, 
combat movies, talking or thinking about combat, darkness, 
crowds, and heavy traffic.  He also has brief periods of 
depersonalization and derealization, which are likely related 
to flashbacks and other PTSD phenomena.  Until recently, he 
tended to move about the country frequently.

On his personal history report, it was noted that the veteran 
has been married two times; his first wife divorced him 
partly due to domestic violence; and his second wife has told 
him she will leave him unless he gets help for his anger 
problems.  The veteran stated that he thinks sometimes she is 
afraid of him.  He also stated that he has two children, ages 
six and seven, who "know how to stay out of the way."  He 
has worked as a barber for the past 10 years, and during that 
time he had four barber jobs, two of which he was fired from 
due to his short temper.  He continues to have a great deal 
of difficulty tolerating minor frustrations with customers.  
He is taking two college classes in small business 
management; however, he was almost dropped from those classes 
because he became very angry and verbally abusive to his 
instructors.  He reported having few recreational interests 
except weight-lifting and trying to read, which the examiner 
found suggestive of difficulty concentrating.  He has one 
friend, who is also a combat veteran; and he has been 
arrested for assaulting a policeman, whom he tried to choke, 
and for "malicious behavior."

Mental status examination revealed that the veteran is fully 
oriented in all spheres.  His affect is blunted and mood is 
irritable and sad.  His thought process is linear and goal-
directed with no evidence of psychosis.  Speech is generally 
of normal rate and rhythm; eye contact is variable; and 
judgment at times is impaired due to the veteran's impulsive 
anger and other PTSD symptoms.  Insight is minimal due to 
lack of regular treatment and education about PTSD.  Memory 
and concentration, by the veteran's report, are impaired.  He 
endorses suicidal ideation without plan or intent and at 
times has similar impulsive homicidal ideation.  The 
diagnoses included PTSD, chronic, combat related, severe; 
major depressive disorder; marital and other family 
stressors; occupational stressors; and lack of treatment for 
severe PTSD.  The current GAF score is 40.  It was noted that 
the highest GAF score in the past year was 49 (in July 2004).  
In summary, the examiner found that the veteran met all three 
diagnostic criteria for PTSD, including avoidance, 
physiological hyperarousal, and re-experiencing combat 
trauma, with associated depression.  The examiner noted that 
it is very likely that the veteran's alcohol and cannabis 
abuse are directly related to his attempts to ameliorate his 
PTSD symptoms, and that his combined diagnoses have 
interfered in major ways with all aspects of his functioning, 
including his mood, judgment, his relationship with his 
family of origin, social functioning, marital functioning, 
parenting, educational functioning, and occupational 
functioning.

As of June 21, 2004, the evidence established that the 
veteran experienced increase in disability.  Upon review of 
all the evidence of record, the Board resolves all doubt in 
the veteran's favor, and finds that the veteran's PTSD 
symptoms result in deficiencies that more closely resemble 
the criteria for a 70 percent evaluation.  The veteran's 
current PTSD symptoms can be summarized as including anxiety 
attacks; tearfulness and depression; poor concentration and 
memory; poor sleep; difficulty with anger both at home and at 
work; brief periods of depersonalization and derealization; 
blunted affect; impaired judgment, insight, memory, and 
concentration; and suicidal and homicidal ideation. 

Although the veteran's symptoms are not consistent with all 
of the criteria for a 70 percent evaluation, such as 
obsessional rituals, illogical speech, spatial 
disorientation, or neglect of personal appearance and 
hygiene, his most recent GAF score of 40 provides 
supplemental evidence of severe symptoms.  See 38 C.F.R. § 
4.130, Diagnostic Code 9440.  A GAF score of 40 represents 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood.  See DSM IV.

A 100 percent evaluation is not warranted, however, as the 
medical evidence does not show total occupational and social 
impairment due to symptoms such as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; or memory loss for names of close relatives, 
own occupation, or own name.  See Diagnostic Code 9440.  The 
veteran was reported to have some homicidal and suicidal 
ideation, problems controlling his anger, and a reported 
history of violence, which could be considered persistent 
danger of hurting self or others.  However, without meeting 
any of the other other criteria, a 100 percent rating does 
not apply.  

In sum, effective from June 21, 2004, the evidence supports 
the findings of more severe impairment, including 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation 
and some impairment in communication, impaired impulse 
control, difficulty adapting to stressful circumstances, and 
near-continuous panic and depression.  Thus, the Board 
resolves any doubt in the veteran's favor and finds that his 
level of disability more closely approximates the criteria 
for a 70 evaluation, but no higher, for PTSD.  See 38 C.F.R. 
§ 4.7.


ORDER

Prior to June 21, 2004, entitlement to an increased rating of 
30 percent, but no higher, for PTSD is granted, subject to 
the rules and payment of monetary benefits.

From June 21, 2004, forward, entitlement to an increased 
rating of 70 percent, but no higher, for PTSD is granted, 
subject to the rules and payment of monetary benefits.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


